Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for continuation of International Application No. PCT/CN2018/101140, filed on August 17, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 8/3/2021 and 4/14/2022 were filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites “the- at least one processor” on line 4, examiner will interpret the limitation as “the at least one processor”.  
	Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa (JP 2008103907 A), in view of Mehta et al. (US 2017/0251347 A1), hereinafter Mehta. 


 
Regarding claim 1, Takigawa teaches a method of obtaining an identifier (Figure 2), comprising: 
obtaining, by a first network element (Figure 2 and Page 8 sixth paragraph; server 4), first information (Figure 2 and Page 8 last paragraph; reference terminal information collecting means 22 [of server 4] is activated by the emergency information receiving means 21 and subscribes from the base station 2 via the network 3 to all portable terminals (include the suspected reference person terminal [interpreted as the first terminal device]) in the area where the emergency call is received. The user ID and position information are collected and stored in the internal memory.  These portable terminals), wherein the first information carries location information (Figure 2 and Page 8 last paragraph; user ID and position information) of a first terminal device (Figure 2 and Page 8 seventh paragraph; portable terminal 1); 
determining, by the first network element, an identifier set based on the first information (Page 8 first paragraph and Page 9 third-fourth paragraph; determines the owner of the portable terminal within a predetermined range (which can be arbitrarily determined, for example, may be around 10 meters in radius from the portable terminal 1), wherein the identifier set comprises identifiers of N terminal devices (Page 8 last paragraph; all portable terminals (reference person terminals) in the area), the N terminal devices comprise at least the first terminal device, and N is a positive integer (Figure 2 and Page 8 last paragraph and Page 9 third paragraph; all portable terminals within the area that are around 10 meters in radius from the portable terminal 1); 
sending, by the first network element, N first request messages to a second network element, wherein the N first request messages carry the identifiers of the N terminal devices, and are used to request location information of the N terminal devices (Figure 2 and Page 9 third and fourth paragraph; transmit position information collection request information to the base station via the network 3 for the suspect reference person terminal that are within 10 miles radius from the portable terminal 1); 
receiving, by the first network element, N first response messages from the second network element, wherein the N first response messages carry the location information of the N terminal devices (Figure 2 and Page 9 last paragraph; position information of the suspicious reference person terminal collected [received] within a predetermined period); and 
comparing, by the first network element, the location information of the first terminal device with the location information of the N terminal devices, and determining an identifier of the first terminal device in the identifier set (Page 9 last paragraph; the important reference person terminal specifying unit 24 specifies the important reference person terminal from among the suspected reference person terminals from the position information of the suspicious reference person terminal collected within a predetermined period.  Page 10 fourth paragraph; distance is calculated between the position of mobile terminal 1 and positions of suspect reference person terminals, and the owner of the portable terminal with the longest distance from the portable terminal 1 is made an important reference person terminal), wherein 
the identifier of the first terminal device is an identifier used by the first terminal device for communication (Page 6 sixth paragraph; the mobile terminal 1 is a mobile communication device.  Thus the identifier of the first terminal device is identifier used by mobile phone for communication).
Takigawa may not specifically teach communication information of the first terminal device can be obtained based on the identifier of the first terminal device.  In an analogous art, Mehta teaches communication information of the first terminal device can be obtained based on the identifier of the first terminal device (Figures 2, 5, and Paragraph 0313; transmit location information, identification information about the user and the user communication device, and/or other relevant meta-data to determine user communication device status to the group of user communication devices and to the emergency data center).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Takigawa and Mehta because it would provide correct and detailed information for emergency situation (Mehta, Paragraph 0002).

Regarding claim 6, Takigawa teaches a method of obtaining an identifier, comprising: 
receiving, by a second network element, N first request messages from a first network element (Figure 2 and Page 8 last paragraph; reference terminal information collecting means 22 [of server 4] is activated by the emergency information receiving means 21 and subscribes from the base station 2 via the network 3 to all portable terminals (include the suspected reference person terminal [interpreted as the first terminal device]) in the area where the emergency call is received. The user ID and position information are collected and stored in the internal memory.  These portable terminals), wherein the N first request messages carry identifiers of N terminal devices (Figure 2 and Page 9 third and fourth paragraph; transmit position information collection request information to the base station via the network 3 for the suspect reference person terminal that are within 10 miles radius from the portable terminal 1), and are used to request the second network element to determine location information of the N terminal devices (Figure 2 and Page 8 last paragraph and Page 9 third paragraph; all portable terminals within the area that are around 10 meters in radius from the portable terminal 1); 
separately obtaining, by the second network element through calculation, the location information of the N terminal devices based on the N first request messages (Figure 2 and Page 9 last paragraph; position information of the suspicious reference person terminal collected [received] within a predetermined period) by using a preset positioning algorithm (Page 7 fourth paragraph and page 9 second paragraph; narrows down the reference terminal location in the area by a predetermined algorithm); and 
sending, by the second network element, N first response messages to the first network element, wherein the N first response messages carry the location information of the N terminal devices (Page 9 last paragraph; the important reference person terminal specifying unit 24 specifies the important reference person terminal from among the suspected reference person terminals from the position information of the suspicious reference person terminal collected within a predetermined period.  Page 10 fourth paragraph; distance is calculated between the position of mobile terminal 1 and positions of suspect reference person terminals, and the owner of the portable terminal with the longest distance from the portable terminal 1 is made an important reference person terminal), wherein
the identifiers of the terminal devices are identifiers used by the terminal devices for communication (Page 6 sixth paragraph; the mobile terminal 1 is a mobile communication device.  Thus the identifier of the first terminal device is identifier used by mobile phone for communication).
Takigawa may not specifically teach communication information of the terminal devices is obtained based on the identifiers of the terminal devices.  In an analogous art, Mehta teaches communication information of the terminal devices is obtained based on the identifiers of the terminal devices (Figures 2, 5, and Paragraph 0313; transmit location information, identification information about the user and the user communication device, and/or other relevant meta-data to determine user communication device status to the group of user communication devices and to the emergency data center).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Takigawa and Mehta because it would provide correct and detailed information for emergency situation (Mehta, Paragraph 0002).

Regarding claim 8, claim 8 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further, Takigawa teaches a communication apparatus (Figure 1, a server 4), comprising: a transceiver (Figures 1 and 2; server communicates with base station and portable terminal, therefore server comprises a transceiver), and at least one processor (Figures 1 and 2; server execute certain method as described in claim 1, therefore, server comprises at least one processor).

Regarding claims 2 and 9, the combination of Takigawa and Mehta teaches all of the limitations of claims 1 and 8, as described above.  Further, Takigawa teaches the determining, by the first network element, of the identifier set based on the first information comprises: determining, by the first network element based on the location information of the first terminal device, at least one network device in at least one second location that meets a preset condition with a first location indicated by the location information of the first terminal device (Figure 2 and Page 10 seven paragraph; the position information collection request information of the important reference person terminal is transmitted not only to the base station 2 that has raised the emergency call but also to a certain range of base stations); and determining, by the first network element, M terminal devices that camp on the at least one network device (Page 8 last paragraph; all portable terminals (reference person terminals) in the area), determining, in the M terminal devices, N terminal devices are consistent with first terminal device, and obtaining the identifiers of the N terminal devices to form the identifier set, wherein M is a positive integer larger than or equal to N (Page 10 first paragraph; person who leaves rapidly from the person who issued the emergency call.  Figure 2 and Page 8 last paragraph and Page 9 third paragraph; all portable terminals within the area that are around 10 meters in radius from the portable terminal 1).
In addition, Mehta teaches wherein the first information further carries status information of the first terminal device, and the status information of the first terminal device is used to indicate a status of the first terminal device (Figures 2, 5, and Paragraph 0313; transmit location information, identification information about the user and the user communication device, and/or other relevant meta-data to determine user communication device status to the group of user communication devices and to the emergency data center); M terminal devices whose statuses are consistent with the status indicated by the status information (Paragraph 0313; transmit other relevant meta-data to determine user communication device status to the group of user communication devices that are in the same group and powered on and to the emergency data center).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Takigawa and Mehta because it would provide correct and detailed information for emergency situation (Mehta, Paragraph 0002).

Regarding claims 3 and 10, the combination of Takigawa and Mehta teaches all of the limitations of claims 1 and 8, as described above.  Further, Takigawa teaches wherein the obtaining, by the first network element, of the first information comprises: receiving, by the first network element, a second request message from a third network element (Figure 2 and Page 8 last paragraph; base station 2), wherein the second request message is used to request the identifier of the first terminal device, and the second request message comprises the first information (Page 8 last paragraph; the reference terminal information collecting means is activated by the emergency information receiving means 21 and subscribes from the base station 2 via the network 3 to all portable terminals (reference person terminals) in the area where the emergency call is received).

Regarding claims 4, 7 and 11, the combination of Takigawa and Mehta teaches all of the limitations of claims 1, 6 and 8, as described above.  Further, Mehta teaches wherein location information of each terminal device in the location information of the N terminal devices comprises positioning precision information (Paragraph 0313; best known location of the user communication device such as based on various parameters including GPS location, and include this information in the periodic information update send via the communication module of the user communication device).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Takigawa and Mehta because it would provide correct and detailed information for emergency situation (Mehta, Paragraph 0002).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa in view of Mehta, as applied in the claims above, further in view of Miller et al. (WO 2014/039240 A1), hereinafter Miller. 

Regarding claims 5 and 10, the combination of Takigawa and Mehta teaches all of the limitations of claims 1 and 8, as described above.  
The combination of Takigawa and Mehta may not specifically teach wherein the determining, by the first network element, of the identifier set based on the first information comprises: determining, by the first network element, a first identifier set based on first first-information, wherein the first identifier set comprises identifiers of X terminal devices, the X terminal devices comprise at least the first terminal device, X is a positive integer greater than or equal to N, the first first-information is first information obtained by the first network element at a first moment, and the first first-information carries location information of the first terminal device at the first moment; determining, by the first network element, a second identifier set based on second first-information, wherein the second identifier set comprises identifiers of Y terminal devices, the Y terminal devices comprise at least the first terminal device, Y is a positive integer greater than or equal to N, the second first-information is first information obtained by the first network element at a second moment, and the second first-information carries location information of the first terminal device at the second moment; and determining, by the first network element, an intersection set of the first identifier set and the second identifier set as the identifier set.  In an analogous art, Miller teaches wherein the determining, by the first network element, of the identifier set based on the first information comprises: determining, by the first network element, a first identifier set based on first first-information, wherein the first identifier set comprises identifiers of X terminal devices, the X terminal devices comprise at least the first terminal device, X is a positive integer greater than or equal to N, the first first-information is first information obtained by the first network element at a first moment, and the first first-information carries location information of the first terminal device at the first moment; determining, by the first network element, a second identifier set based on second first-information, wherein the second identifier set comprises identifiers of Y terminal devices, the Y terminal devices comprise at least the first terminal device, Y is a positive integer greater than or equal to N, the second first-information is first information obtained by the first network element at a second moment, and the second first-information carries location information of the first terminal device at the second moment; and determining, by the first network element, an intersection set of the first identifier set and the second identifier set as the identifier set (Paragraph 0010; a central server continuously receives updates from multiple networks regarding device identifiers and associated access points. When an event (e.g., a crime) occurs at a certain location, an access point(s) near the event is identified and devices associated with the access point(s) at the time of the event are determined. The identified devices are then utilized to determine potential suspects.  Paragraph 0011; multiple occurrences of a single device at multiple crime scenes or events are utilized to identify suspect devices. In particular, the process of identifying suspect devices is repeated for multiple events (e.g., crimes). Suspect devices common to the multiple events are then identified as a subset of suspect devices common to both events.  Paragraph 0013; assume that a bank robbery occurred at 5th and State Streets on June 25, 2012 at 10:05 AM. A central server may be accessed and provided the date, time, and location of the event. The central server will determine all access points near (e.g., within 1 mile) the crime scene. All devices associated with the identified access points during the time period of the crime will be identified through their device identity. For example, all devices associated with the access points between, for example, 10:00 and 10:10 on June 25, 2012 will be identified. These devices will be categorized as "suspect devices".  Paragraph 0014; identify all suspect devices near that crime scene at the time of the crime. A reduced number of suspects can be determined by identifying those devices that were near both crime scenes. Once a manageable number of suspect devices are identified, network operators may be contacted to determine the owners of the suspect devices).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Takigawa, Mehta and Miller because it would provide accurate potential suspects without analyzing extremely large number of devices in a vicinity of a crime (Miller, Paragraphs 0010 and 0011).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647          

/Srilakshmi K Kumar/SPE, Art Unit 2647